Case 0:20-cv-60818-RS Document 18 Entered on FLSD Docket 09/30/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-60818-CIV-SMITH/REID

 PENDER SENATUS,

        Plaintiff,
 vs.

 GERARDO LOPEZ, et al.,

        Defendants.
                                                       /

 ORDER AFFIRMING AND ADOPTING IN PART REPORT OF MAGISTRATE JUDGE

        This matter came before the Court upon the Report of Magistrate Judge [DE 6] and

 Plaintiff’s Objections to Report of Magistrate Judge [DE 10]. In the Report, the Magistrate Judge

 recommends dismissing Plaintiff’s unlawful use of force claim for failure to state a claim upon

 which relief can be granted under 28 U.S.C. § 1915(e), judgment be entered in Defendants’ favor

 and the matter be closed. On June 23, 2020, Plaintiff objected to the Report [DE 10], asserting

 that as a pro se Plaintiff, he should be held to a less stringent standard. 1 Having reviewed, de novo,

 the Report and the record, it is

        ORDERED that:

        1) The Report of Magistrate Judge [DE 6] is AFFIRMED and ADOPTED in part and

 incorporated by reference into this Court’s Order.

        2) Plaintiff’s unlawful use of force claim is DISMISSED for failure to state a claim upon

 which relief can be granted under 28 U.S.C. § 1915(e). Plaintiff is permitted to amend his




 1
   Although Plaintiff filed an objection to the Report, he does not make any legal arguments
 rebutting the Magistrate Judge’s findings. (See generally Obj.)
                                                   1
Case 0:20-cv-60818-RS Document 18 Entered on FLSD Docket 09/30/2020 Page 2 of 2



 Complaint, if he so chooses, by October 29, 2020. Plaintiff is warned that failure to amend his

 Complaint by this date may result in dismissal of the action under 28 U.S.C. § 1915(e).

        DONE and ORDERED in Fort Lauderdale, Florida, this 29th day of September 2020.




 cc:    Pro Se Plaintiff and Counsel of Record




                                                 2
